Citation Nr: 9911192	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  98-01 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for right sensorineural 
hearing loss.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served honorably on active duty from May 1962 to 
August 1967 in the United States Marine Corps and from August 
1967 to September 1985 in the United States Air Force. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied service connection for a 
bilateral sensorineural hearing loss and for residuals of an 
injury to the left index finger.  Since the veteran did not 
appeal the latter issue, it is not before the Board.  

Following the submission of the veteran's substantive appeal 
in February 1998, his representative then of record pointed 
out error in the RO decision of January 1988.  The RO 
consequently reconsidered its decision, and, in a revised 
decision dated in September 1998, granted service connection 
for a sensorineural hearing loss in the left ear at a 
noncompensable evaluation, effective in October 1997, the 
date of the veteran's claim, but denied service connection 
for a sensorineural hearing loss of the right ear.  This is 
the only issue properly before the Board.


FINDING OF FACT

Right hearing loss disability was first manifested during 
service.


CONCLUSION OF LAW

A right ear hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.385 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for a right ear 
hearing loss is plausible and, therefore, well grounded 
within the meaning of 38 U.S.C.A. § 5107.  Since all relevant 
and available facts have been properly developed, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.  

The earliest audiological examination in the service medical 
records is a May 1962 enlistment examination for the United 
States Marine Corps, which revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5

A September 1966 Marine examination, however, revealed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
15
5

A June 1967 enlistment medical examination report from the 
United States Air Force, which revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
10

(The aforementioned pure tone thresholds have been converted 
to ISO Standards to facilitate date comparison.  Prior to 
November 1967, audiometry results were reported in ASA 
Standards in service medical records.)

Audiological evaluation in December 1982, in pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
25
25

On his retirement audiological examination from the United 
States Air Force in April 1985, the following pure tone 
thresholds, in decibels, were found:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
30
30

In November 1998, the veteran underwent audiological testing 
for disability evaluation.  He reported noise exposure in 
service.  Test results showed the following pure tone 
thresholds, in decibels.  




HERTZ



500
1000
2000
3000
4000
RIGHT
-
45
55
60
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
The examiner found mild to moderately-severe sensorineural 
hearing loss in the right ear.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 1991). 
When a disease was not initially manifested during service or 
within a presumptive period, if applicable, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was, in fact, incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303(d) 
(1998).  

Before service connection may be granted for a hearing loss, 
that loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  

When the veteran entered the service in 1962, he did not 
suffer from right hearing loss disability.  When he left the 
service in 1985, his separation examination showed that he 
did suffer from right hearing loss disability as defined at 
38 C.F.R. § 3.385.  The existence of such disability was 
confirmed when he recently underwent VA audiology testing.  
Accordingly, the Board finds that service connection for a 
right ear hearing loss is warranted.  


ORDER

Service connection for a sensorineural hearing loss of the 
right ear is granted.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

